Detailed Action

Preliminary Amendment

1.	Entry of applicant’s preliminary amendment dated 9-2-19 into the application file is acknowledged.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification

2.	Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
it contains drawing figure reference numerals.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112

3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The third temperature sensor claimed implies a first and second temperature sensor and as seen in claim 7 and parent claim 1 only a first temperature sensor is claimed and therefore it is unclear to how many temperature sensors are being claimed. Further, it is unclear to how the trailing length of the blanket is adjusted in that there is no corresponding structure claimed that will provide for the length adjustment and the relationship of the blanket with the other claimed components is not claimed. 

Claim Rejections - 35 USC § 103

4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-4, 6 and 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 6,543,963 to Bruso in view of U.S. Patent Application Publication No. 2005/0223638 to Moren.
Referring to claims 1 and 11, Bruso discloses a system and method for processing soil comprising, a soil processing device – at 10, arranged to be moved on a soil surface – see figure 1, and a driving device – at 12, arranged to move the soil processing device on a portion of the soil surface – see figure 1 and column 2 lines 35-55, the soil processing device including, a frame – 10,14, arranged to slide or roll on the portion of the soil surface during operation of the system – see figure 1 and column 2 lines 35-55, at least one substantially horizontal pipe – see at 40, attached to the frame – see figure 1, extending along an underside of the frame – see below the upper portions of 14 in figure 1, at a predetermined depth – see figure 1, the pipe having a plurality of apertures along its length – see apertures at each end of 40, the pipe being connectable to a vacuum generating device that provides an underpressure/vacuum in the pipe – see column 4 lines 32-47, a protective cover – at 24, attached to an upper side of the frame – see figure 1, the portion of the soil surface and the cover defining a compartment – see figure 1, a conduit – at 32, for a heated gaseous medium – see column 4 lines 23-31, connectable to a device which provides a heated gaseous medium to an inside of the compartment – see column 4 lines 
Referring to claim 2, Bruso as modified by Moren the driving device is a vehicle attached to the soil processing device – see at 12 in figure 1 of Bruso.
Referring to claim 3, Bruso as modified by Moren further discloses the control device is arranged to adjust the speed of the driving device so as to obtain a substantially constant temperature at the first temperature sensor – see paragraph [0030] of Moren, where the control device is at least capable of performing these functional/intended use limitations in that the control device in relation to the heating device can be made to function as claimed. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Bruso and add the temperature sensor and speed controls of Moren, so as to yield the predictable result of ensuring the soil is properly treated during operation.
Referring to claim 4, Bruso as modified by Moren further discloses the control device includes a proportional, proportional-derivative, proportional-integral, or proportional-integral-
Referring to claim 6, Bruso as modified by Moren further discloses a sensor arranged to measure a moisture in the soil – see moisture sensing paragraph [0030] of Moren, and wherein the control device is arranged to adjust a humidity of the heated gaseous medium in dependency of a signal provided by the humidity sensor – see paragraph [0030] of Moren where the device is at least capable of performing these functional/intended use limitations in that heating device can be controlled based on the sensed conditions to adjust the humidity as desired. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Bruso and add the sensor of Moren, so as to yield the predictable result of ensuring the soil is properly treated during operation. Bruso as modified by Moren does not disclose the sensor is a humidity sensor upstream of the soil processing device. However, it would have been obvious to one of ordinary skill in the art to take the device of Bruso as modified by Moren and add a humidity sensor upstream of the soil processing device, so as to yield the predictable result of automatically controlling operation of the heating device so as to properly treat the soil as desired. 
Referring to claim 8, Bruso as modified by Moren further discloses the at least one horizontal pipe – at 62,64, includes a plurality of parallel pipes at substantially the same, predetermined depth – see at 62,64 in figure 3 of Moren. Therefore it would have been obvious 
Referring to claim 9, Bruso as modified by Moren further discloses the heated gaseous medium includes air and steam – see column 4 lines 12-31 of Bruso and paragraph [0017] of Moren.
Referring to claim 10, Bruso as modified by Moren further discloses the first temperature sensor is disposed on the soil processing device – see paragraph [0030] of Moren, but does not disclose the first temperature sensor is arranged on the at least one horizontal pipe. However, it would have been obvious to one of ordinary skill in the art to take the device of Bruso as modified by Moren and position the first temperature sensor in any desired location including on the at least one horizontal pipe as claimed, so as to yield the predictable result of accurately measuring the soil temperature so as to automatically control the device. 
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bruso as modified by Moren as applied to claim 1 above, and further in view of U.S. Patent No. 7,560,673 to Wall.
Referring to claim 5, Bruso as modified by Moren further discloses a second temperature sensor – see paragraph [0030] of Moren, but does not disclose the second temperature sensor arranged upstream the soil processing device, arranged to measure a second temperature in soil upstream the soil processing device, and wherein the control device is further arranged to adjust a temperature of the heated gaseous medium in dependency of a signal provided by the second temperature sensor. Wall does disclose the temperature sensor – at 40, is arranged adjacent the soil processing device – see figure 1, arranged to measure a temperature in soil adjacent the soil . 

Allowable Subject Matter

5.	Claim 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion

6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

	U.S. Pat. No. 5,121,699 to Frank – shows soil treating device
	U.S. Pat. No. 5,776,422 to Kawasaki – shows soil treating device
	U.S. Pat. No. 5,988,947 to Bruso – shows soil treating device
	U.S. Pat. No. 6,319,463 to Celli – shows soil treating device
	U.S. Pat. No. 6,484,652 to Colburn – shows soil treating device
	U.S. Pat. No. 7,789,027 to Marshall – shows soil treating device

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J PARSLEY whose telephone number is (571)272-6890.  The examiner can normally be reached on Monday-Friday, 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on (571) 272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 



/DAVID J PARSLEY/Primary Examiner, Art Unit 3643